                                        Case 3:20-cv-00528-MMD-CLB Document 16 Filed 11/10/20 Page 1 of 2



                              1   Matthew C. Piccolo, Esq.
                                  Nevada Bar No. 14331
                              2   PICCOLO LAW OFFICES
                              3   8565 S Eastern Ave Ste 150
                                  Las Vegas, NV 89123
                              4   Tel: (702) 630-5030
                                  matt@piccololawoffices.com
                              5
                                  Sean A. Neahusan, Esq.
                              6
                                  Nevada Bar No. 11224
                              7   SEAN NEAHUSAN, ATTORNEY AT LAW, L.L.C.
                                  300 S. Arlington Ave, Suite B
                              8   Reno, NV 89501
                                  Tel: (775) 432-1581
                              9   sean@neahusanlaw.com
                             10
                                  Attorneys for Plaintiff
                             11
                             12                               UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF NEVADA
8565 S Eastern Ave Ste 150




                             13
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  ERICA BARROW, an individual,
      (702) 630-5030




                             14
                                                                                       Case No. 3:20-cv-00528-MMD-CLB
                             15                             Plaintiff,
                                                                                    STIPULATION AND [PROPOSED]
                             16   vs.                                               ORDER TO EXTEND DEADLINE FOR
                                                                                    PLAINTIFF TO RESPOND TO MOTIONS
                             17
                                  HELICOPTER PARTS INTERNATIONAL,                   TO DISMISS
                             18   INC, a Nevada corporation; HARRY
                                  NIWRANSKI, an individual; ANTHONY                 (First Request)
                             19   MAGNOTTA; DOES I through X, inclusive;
                                  and ROE CORPORATIONS I through X,
                             20   inclusive.
                             21
                                                            Defendants.
                             22
                             23           Plaintiff Erica Barrow (“Barrow”) and Defendants Helicopter Parts International, Inc.
                             24 (“HPI”), Harry Niwranski (“Niwranski”), and Anthony Magnotta (“Magnotta”) (collectively,
                             25 when possible, “Defendants”), by and through their respective counsel, hereby submit the
                             26
                                following Stipulation and [Proposed] Order to Extend Deadline for Plaintiff to Respond to
                             27
                                Motions to Dismiss.
                             28
                                       Defendants filed two motions to dismiss the Complaint—one on October 29, 2020 (ECF
                                                                             Page 1 of 2
                                      Case 3:20-cv-00528-MMD-CLB Document 16 Filed 11/10/20 Page 2 of 2



                              1 #11) and one on November 2, 2020 (ECF #12). The current deadlines for Plaintiff’s responses are
                              2 November 12, 2020 and November 16, 2020. Plaintiffs request a one-week extension to respond
                              3 to the first motion to dismiss (ECF #11), and a two-week extension to respond to the second
                              4 motion to dismiss (ECF #12).
                              5          This request is made in good faith to accommodate the schedule of Plaintiff’s counsel, and
                              6 because of the close proximity of the two deadlines. This request is not made for the purpose of
                              7 delay, and will not result in any undue delay or prejudice. Accordingly, the Parties have agreed
                              8 and stipulate that the deadline for Plaintiff to respond to the first motion to dismiss (ECF #11) will
                              9 be on or before November 19, 2020, and the deadline for Plaintiff to respond to the second motion
                             10 to dismiss (ECF #12) will be on or before November 30, 2020.
                             11
                             12
                                   DATED this 10th day of November, 2020.             DATED this 10th day of November, 2020.
8565 S Eastern Ave Ste 150




                             13
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123
      (702) 630-5030




                             14    BY:     /s/ Matthew C. Piccolo           .            BY: /s/ Jonathan A. McGuire              .
                                         Matthew C. Piccolo, Esq.                           ANTHONY L. HALL, ESQ.
                             15          Nevada Bar No. 14331                               Nevada Bar No. 5977
                                         PICCOLO LAW OFFICES                                JONATHAN A. MCGUIRE, Esq.
                             16                                                             Nevada Bar No. 15280
                                         8565 S Eastern Ave Ste 150
                                         Las Vegas, NV 89123                                SIMONS HALL JOHNSTON PC
                             17                                                             6490 S. McCarran Blvd., Ste. F-46
                                         Tel: (702) 630-5030                                Reno, Nevada 89509
                             18          matt@piccololawoffices.com                         Telephone: (775) 785-0088
                             19          Attorneys for Plaintiff                              Attorneys for Defendants
                             20
                             21
                             22                                         IT IS SO ORDERED:
                             23
                             24           November 10
                                  Dated: _____________________, 2020.

                             25
                                                                        _____________________________________________
                             26
                                                                        UNITED STATES DISTRICT JUDGE
                             27
                             28

                                                                                Page 2 of 2
